DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Further, Claims 2-12 are objected to because of the following informalities:  Claims 2, 3, and 6 include multiple clauses with a capitalized first word. It is not clear if these clauses were intended to act as standalone sentences, which would be an improper form for claims.  Claims 4, 5, and 8-12 depend from Claims 2, 3, and/or 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-12 describe, “ wherein the expander device diffracts the input light beam.” However, previously, the claims refer to, “a plurality of input light beams.” It is not clear from 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 13, and 14 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a first retrieval unit (2a) and the second retrieval unit (3a), wherein the first reverse guided light (B-1) and the second reverse guided light (B-2) are respectively diffracted by the first retrieval unit (2a) and second retrieval unit (3a) to form the first retrieval light (B1a) and the second retrieval light (B2a).
Claims 2-14 depend from Claim 1 and therefore contain allowable subject matter for at least the same reasons.
US Patent No. 9,791,703 to Vallius et al. (“US1”) stands as the closest prior art of record. US1 describes an optical expander device (see Fig 3), comprising a waveguide plate (300), characterized by further comprising: a first optical diffractive in-coupling element (312) to form the first guided light, and the second guided light; a second optical diffractive expander element (314a) to form the third guided light by diffracting the first guided light; a third optical diffractive expander element (314b) to form the fourth guided light (B4) by diffracting the second guided light (B2); a fourth optical diffractive out-coupling element (316) to form the first 
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874